UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7131



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CALVIN LEE EVERETTE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:01-cr-00068-BO)


Submitted:   October 11, 2007             Decided:   October 18, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Calvin Lee Everette, Appellant Pro Se.  Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Calvin Lee Everette appeals the district court’s order

denying his “Motion for Rule 60(b)(3).”      We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.        United States v.

Everette, No. 5:01-cr-00068-BO (E.D.N.C. June 21, 2007).        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -